                  Case 19-40394               Doc        Filed 07/17/19        Entered 07/17/19 12:43:13            Desc Main
 Fill in this information to identify the case:              Document          Page 1 of 5
 Debtor 1    Raymond David Garza

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of TEXAS

 Case number 19-40394


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: BANKUNITED N.A.                                             Court claim no. (if known): 4­1

Last 4 digits of any number you use to
identify the debtor’s account: 0390

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                             (1)           $0.00

 2          Non-sufficient funds (NSF) fees                                                                          (2)           $0.00

 3          Attorneys fees                                                                                           (3)           $0.00

 4          Filing fee and court costs                                                                               (4)           $0.00

 5          Bankruptcy/Proof of claim fees                                                            03/06/2019     (5)         $300.00

 6          Appraisal/Broker's Price opinion fees                                                                    (6)           $0.00

 7          Property inspection fees                                                                                 (7)           $0.00

 8          Tax Advances (non-escrow)                                                                                (8)           $0.00

 9          Insurance advances (non-escrow)                                                                          (9)           $0.00

 10         Property preservation expenses                                                                           (10)          $0.00

 11         Other. Specify: Plan Review fee                                                           03/06/2019     (11)        $325.00

 12         Other. Specify:                                                                                          (12)          $0.00

 13         Other. Specify:                                                                                          (13)          $0.00

 14         Other. Specify:                                                                                          (14)          $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                 Case 19-40394                    Doc         Filed 07/17/19 Entered 07/17/19 12:43:13                         Desc Main
Debtor 1 Raymond David Garza                                      Document
                                                                       Case number (ifPage      2 of 5
                                                                                       known) 19-40394
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.
                        /s/Darrelyn Thomas                                                                   7.15.19
                        __________________________________________________                           Date    ____________________
                        Signature



                        Darrelyn Thomas
  Print                 __________________________________________________                           Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State      ZIP Code

  Contact Phone         470-321-7112                                                                       dthomas@rascrane.com
                                                                                                     Email _______________________




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
              Case 19-40394     Doc      Filed 07/17/19        Entered 07/17/19 12:43:13         Desc Main
                                             Document          Page 3 of 5
                                            CERTIFICATE OF SERVICE
                                          July 17, 2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Nathanael Steven Graham
Graham Legal, PLLC
101 E. Park Blvd
Suite 600
Plano, TX 75074

Raymond David Garza
6816 Cotton Seed Drive
McKinney, TX 75070

Carey D. Ebert
P. O. Box 941166
Plano, TX 75094-1166

US Trustee
Office of the U.S. Trustee
110 N. College Ave.
Suite 300
Tyler, TX 75702


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                                /s/ Gisela Arriola
                                                                           By: _________________________
                                                                                 Gisela Arriola
                                                                                 Email: garriola@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
Case 19-40394   Doc   Filed 07/17/19   Entered 07/17/19 12:43:13   Desc Main
                          Document     Page 4 of 5
Case 19-40394   Doc   Filed 07/17/19   Entered 07/17/19 12:43:13   Desc Main
                          Document     Page 5 of 5
